Citation Nr: 1117491	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-29 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of frostbite of the bilateral feet and toes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1957 to February 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran requested a hearing before the Board in a December 2008 statement and was scheduled for a June 2009 hearing.  However, the Veteran cancelled the scheduled hearing in a June 2009 written communication.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).


FINDING OF FACT

The evidence does not show a diagnosis of frostbite of the bilateral toes or feet, or any residuals of a cold injury to the toes or feet.


CONCLUSION OF LAW

Service connection for frostbite of the bilateral toes and feet is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions and private treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim, and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran substantially compliant pre-adjudication notice by letter dated in August 2007. 

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained private treatment records and assisted the Veteran in obtaining evidence.  The Board notes that the Veteran has not been given a VA examination in connection with his claim.  In disability compensation claims, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence is on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no currently diagnosed right or left foot or toe disorder.  As such, the threshold for entitlement to an examination is not met for the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records (STRs) are not on file and they were apparently destroyed in the 1973 fire at the National Personnel Records Center.  Due to the missing STRs, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In an October 2007 letter, the RO notified the Veteran of that fact and requested that he submit any additional information he might have.  In January 2008, the RO made a formal finding that the Veteran's STRs were unavailable.  Subsequently, on his September 2009 VA Form 9, substantive appeal, the Veteran indicated that he was treated for frostbite of the toes and feet during service at the U.S. Army Hospital at Ft. Richardson, Alaska in 1958.  After receiving a negative response regarding this information, in November 2009, the RO made a formal finding that records from the U.S. Army Hospital at Ft. Richardson Alaska were unavailable, and the Veteran was notified of this finding by letter dated in November 2009.  The Board also notes that, as further discussed below, because there is no current disability, any further development of this claim is not required because there is no reasonable possibility that the further assistance will substantiate the claim.  38 C.F.R. § 3.159(d).  

Based on the foregoing, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  In sum, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Discussion

The Veteran contends that he has residuals of a cold weather injury to his feet and toes, resulting from frostbite he experienced while serving in Alaska in 1958.  The Veteran reported that he was hospitalized in early 1958 for frostbite, where he recalls being treated for cold injuries of the bilateral toes and feet, which occurred in the U.S. Army Hospital at Ft. Richardson, Alaska.  He further contends that he was treated at the same hospital for frostbite of the bilateral toes and feet in November 1959, subsequent to discharge from service.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As discussed above, the Veteran's STRs are unavailable and are not of record.  

The first post-service treatment records of record are dated in March 2006 to September 2008, which demonstrate the Veteran sought treatment from Dr. RB, his private physician, for various ailments.  Of note, the Veteran reported burning and numbness of the upper extremities.  However, these records do not demonstrate any complaints regarding the right or left foot or toes.  The records also do not reflect treatment or a diagnosis of any bilateral toes or feet disorders, to include frostbite, any residuals of the claimed cold weather injury, or neuropathy.  There are no other post-service treatment records of record.  

In an August 2009 letter, Dr. RB stated that the Veteran had been his patient since March 2001.  Dr. RB reported that the Veteran has repeatedly told him of his experience in Alaska during service, when he suffered frostbite.  Dr. RB noted that the Veteran had described symptoms which were consistent with painful peripheral neuropathy, and that he had been evaluated for this problem and placed on Neurontin as well as other agents in an attempt to help the chronic problem.  Dr. RB further reported that the Veteran had been consistent in reporting his experience in service and Dr. RB believed it to be the most probable cause of his symptoms. 

The Board acknowledges the Veteran's multiple statements regarding his claim of frostbite of the toes and feet in-service.  Specifically, the Veteran reported that while in service, he reported that he was hospitalized in early 1958 for frostbite, where he recalls being treated for cold weather injuries of the bilateral toes and feet, which occurred in the U.S. Army Hospital at Ft. Richardson, Alaska.    

However, upon review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for frostbite of the bilateral feet and toes.  Although the Veteran indicated that he was treated for frostbite of the toes and feet in service, his complete STRs are unavailable.  In this regard, although he is competent to describe symptoms of cold exposure, the determination as to the presence of frostbite or a cold injury is medical in nature, that is, not capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Thus, the Board finds that the Veteran's statements are not competent to establish the presence of frostbite or a cold injury in service or the presence of frostbite or cold injury residuals.  38 C.F.R. § 3.159; Jandreau, 492 F.3d at 1372.

Furthermore, the evidence of record does not demonstrate a current disability.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The evidence of record does not document any diagnosis of a foot or toe condition or any post-service treatment for a claimed bilateral toe and/or foot condition.  The Board notes Dr. RB's statement, but without a diagnosis of a current disability, service connection cannot be granted.  Additionally, Dr. RB noted the symptoms were consistent with peripheral neuropathy, but the supporting medical evidence only contained evidence of upper extremity complaints.  Absent a diagnosis of a current disability, Veteran has failed to meet the critical first element of a service connection claim and as such, his claim must be denied.  Shedden, 381 F.3d at 1167; Degmetich, 104 F.3d at 1333.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).   


ORDER

Entitlement to service connection for residuals of frostbite of the bilateral feet and toes is denied. 



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


